                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 United States of America,                                 Criminal No. 3:17-cr-752-CMC

                vs.
                                                              OPINION AND ORDER
 Elise Wiley,
                             Defendant.

       This matter is before the court on Defendant’s motion for relief under 28 U.S.C. § 2255.

ECF No. 53. Defendant argues her counsel was ineffective for several reasons: (1) “erroneous

advise [sic] to induce acceptance of plea agreement and/or Information”; (2) acting as a “mere

spectator” and failing to object to constitutional violations at sentencing; (3) failing to call

witnesses at sentencing; and (4) failing to assist with a Rule 35 motion for substantial assistance.

Id.   The court directed Defendant to notify the court of her election regarding waiver of

attorney/client privilege. ECF No. 57. Defendant elected to waive the privilege, limited to the §

2255 motion proceedings. ECF No. 59. The Government filed a response in opposition, including

an affidavit from Defendant’s counsel, and motion for summary judgment. ECF Nos. 66, 67.

Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court advised Defendant of

the summary judgment procedure and the consequences if she failed to respond. ECF No. 68.

Defendant filed her response. ECF No. 70. This matter is ripe for resolution.

                                          BACKGROUND

       On August 8, 2017, Defendant was indicted on two counts: 1) using the internet and a

telephone to attempt to persuade, induce, and entice two minors to engage in prostitution, in

violation of 18 U.S.C. § 2422(b); and 2) making a materially false statement by giving a false name

to Special Agents of the FBI, in violation of 18 U.S.C. § 1001. ECF No. 18.
       Defendant entered into a written plea agreement to plead guilty to an Information charging

enticement of a person to travel in interstate commerce for prostitution, a violation of 18 U.S.C. §

2422. ECF No. 33. Included in her Plea Agreement were cooperation language, a stipulation by

both parties that the appropriate disposition of the case was a sentence of 120 months, and appellate

and § 2255 waivers. Id. at ¶¶ 5-7, 8, 11. She waived Indictment and entered a guilty plea on

November 16, 2017. ECF No. 39. The Presentence Report (“PSR”) determined her total offense

level to be 12, criminal history category I, with a guideline range of 10-16 months, but noted the

stipulation in the Plea Agreement to 120 months actual incarceration. ECF No. 51 at ¶ 113. The

guideline range for supervised release was five years to Life. Id. at ¶ 119. Defendant did not raise

objections to the PSR.

       Prior to sentencing, the Government filed a motion to depart from the guidelines. ECF No.

46. The Government requested the court depart upward to 120 months to “reflect the nature of the

Defendant’s criminal conduct (in accordance with the parties’ stipulation),” then downward to

reflect her substantial assistance (no amount was suggested by the Government regarding the

downward departure). Id. at 1. At sentencing on February 22, 2018, the court granted the upward

and downward departures, and sentenced Defendant to 84 months’ imprisonment and a Lifetime

term of supervised release. ECF No. 48. Defendant did not appeal her conviction or sentence.




                                                 2
                                           STANDARD

       The standard for ineffective assistance of counsel is found in Strickland v. Washington,

466 U.S. 668 (1984). In order to succeed on such a claim, Defendant must first show that her

counsel’s performance was “deficient,” Strickland, 466 U.S. at 687-88, and that such deficiency

resulted in actual prejudice to Defendant. Id. As to the first prong of the Strickland test, a defense

attorney’s conduct is deficient if it fails to meet a standard of “reasonably effective assistance.”

Id. at 687. A reviewing court must “judge the reasonableness of counsel’s challenged conduct on

the facts of the particular case, viewed as of the time of counsel’s conduct.” Id. at 690; see also

Lockhart v. Fretwell, 506 U.S. 364, 371-72 (1993).

       Under the second prong of the Strickland test, Defendant must establish that she

experienced prejudice as a result of counsel’s ineffectiveness, meaning that there exists “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” United States v. Fugit, 703 F.3d 248, 259 (4th Cir. 2012) (internal

quotation marks and citation omitted). A defendant must affirmatively prove prejudice that is “so

serious as to deprive the defendant of a fair trial.” Strickland, 466 U.S. at 687. Because “[t]he

defendant bears the burden of proving Strickland prejudice,” if a defendant fails to meet this

burden, “a reviewing court need not consider the performance prong.” Fields v. Attorney Gen. of

Md., 956 F.2d 1290, 1297 (4th Cir. 1992) (citing Strickland, 466 U.S. at 697).



                                                  3
        Counsel has a “duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary.” Strickland, 466 U.S. at 691.           However,

Strickland does not require counsel to investigate every conceivable line of mitigating evidence,

and “a particular decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Id. at 690-91; see

also Buckner v. Polk, 453 F.3d 195, 201 (4th Cir. 2006) (explaining counsel’s conduct is generally

presumed to be a reasonable strategic choice). The Fourth Circuit has held that “an allegation of

inadequate investigation does not warrant habeas relief absent a proffer of what favorable evidence

. . . would have been produced.” Beaver v. Thompson, 93 F.3d 1186, 1195 (4th Cir. 1996).

                                          DISCUSSION

        Defendant’s initial motion alleges her counsel was ineffective in four ways, by failing to:

(1) properly advise her regarding the impact of her plea agreement and Information; (2) raise

objections at sentencing; (3) call witnesses on her behalf at sentencing; and (4) assist with a Rule

35(b) motion. ECF No. 53. She also argues counsel failed to appeal the resolution of her case.

Id. at 4.

        The Government argues counsel was not ineffective as he negotiated a deal for his client

that resulted in a sentence “well below what she would have received if convicted for violations

of the substantive crime(s) of human trafficking . . . or enticement of a minor to commit

prostitution,” as those statutes require a mandatory minimum sentence of 120 months. ECF No.
                                                 4
66 at 5. The Government contends the deal procured for Defendant limited her “overall potential

liability of a potential life sentence,” and “was the mandatory minimum of the substantive offense

[charged in the Indictment] and drastically below a guideline calculation of the recruiting and

prostituting of children – which are the crimes that the defendant committed and counsel was

negotiating to avoid.” Id. at 6. The Government also argues Defendant’s claims are belied by her

sworn statements at sentencing that she understood the plea agreement and sentencing exposure,

and agreed to the imposition of a 120-month sentence as stipulated in her Plea Agreement. Id. at

7-8. The Government notes Defendant received a sentence reduction pursuant to § 5K1. Id. at 9.

Finally, it maintains her claim of counsel failing to appeal is contradicted by the record. Id. For

these reasons, it argues, Defendant’s counsel was not ineffective.

       In her reply, Defendant argues her attorney failed to address her desire to appeal in his

affidavit, and notes “a defendant represented by counsel has a right to be consulted about a direct

appeal and counsel had a responsibility to file the notice of appeal. When represented by counsel,

a defendant does not have a right to act pro se.” ECF No. 70 at 1. She requests appointment of

counsel and an evidentiary hearing. Id. at 2. In addition, she contends counsel allowing her to

plead to the Information was “of little or no benefit to the Petitioner where the plea agreement

included a stipulation that the Government could present evidence against Petitioner from their

ongoing investigation.” Id. She contends if the Government had been restricted from using

relevant conduct, she would have received a lower sentence.          She further argues she was
                                                5
“constructively denied counsel” at sentencing because counsel failed to object to the Government’s

arguments for an upward departure and failed to argue for a lower sentence. Id. at 3. If he had

done so, she contends, she would have received a sentence within the guidelines calculated by

Probation. Id. Finally, she argues her friends and family would have testified at sentencing that

she was a victim of sex trafficking, and experts in the sex trafficking field could have testified as

well, resulting in a lower sentence. Id. at 3-4.

           1. Plea Agreement and Information

       Defendant alleges her attorney failed to counsel her appropriately regarding her accepting

a plea to an Information, and failed to assist her to understand the consequences of “withdrawing

a plea agreement.”1 ECF No. 53 at 4. As a consequence, she contends, she received a higher

sentence than the one called for in the PSR. Id. In her Reply, she also argues she received little

to no benefit from pleading to the Information, as opposed to the Indictment, because the plea

agreement included a stipulation that the Government could use evidence learned from their

ongoing investigation against her at sentencing. ECF No. 70 at 2-3. She contends she would have

received a lower sentence if the Government had been restricted from utilizing additional relevant

conduct. Id. at 3.



1
 The court notes defense counsel represented to the court at the Rule 11 hearing there had been
no other plea offers other than the one signed. ECF No. 64 at 12. This agreement was not
withdrawn.
                                              6
       As noted by the Government, it is clear based on counsel’s and Defendant’s statements at

sentencing that Defendant received a substantial benefit from counsel’s negotiations with the

Government regarding Defendant’s plea agreement. By pleading to the Information instead of the

counts charged in the Indictment, Defendant avoided a mandatory minimum 120-month sentence

and the possibility of a guideline sentence in excess of that mandatory minimum. In exchange, the

Government and Defendant stipulated to a sentence of 120 months, with an opportunity for

reduction based on substantial assistance. Through these negotiations, defense counsel ensured

Defendant’s maximum sentence would be 120 months (provided she did not breach the Plea

Agreement), instead of the minimum required by statute if she pled to the Indictment. Further,

counsel secured an opportunity for further reduction based on substantial assistance, which

Defendant was able to take advantage of and receive an 84-month sentence.2 It is clear Defendant

received considerable benefit from her Plea Agreement.

       Defendant now argues counsel failed to explain the above to her, and that she and her

family expected her to receive the 10-16 month sentence calculated by Probation in the PSR.

However, this ignores her statements under oath at the Change of Plea hearing, where she indicated

she was satisfied with her attorney’s advice and counsel, that the Plea Agreement she signed



2
  If Defendant is alleging she has provided ongoing, unrewarded substantial assistance in addition
to that taken into account by the 5K1.1 reduction provided at sentencing, she may file a pro se
motion to compel a Rule 35(b) motion.
                                                7
represented the understandings she reached with the Government concerning her case, and that she

understood her Plea Agreement. ECF No. 64 at 9-11. The court fully explained the Plea

Agreement, including the stipulation to a 120-month sentence, to Defendant, who confirmed she

understood. Id. at 14-18.

       This was detailed further at sentencing, where Defendant represented she understood the

deal made with the Government, that she stipulated to a 120-month sentence, and the reasons for

such a stipulation:

       First of all, the government is asking for an upward departure to the agreed level.
       Basically what they are saying is that there was a stipulation in the plea agreement.
       That the plea agreement was reached because the other uncharged conduct that
       could have been charged was so serious that it warranted an agreement to stipulate
       to a sentence. This was not a binding stipulation on the Court, but it was a binding
       stipulation on the defendant, and the sentence that was agreed to was 120 months'
       actual incarceration. So to get to that 120 months, the government is asking for an
       upward departure. And my question is, haven't you agreed to that?
       MR. DUNCAN: Yes, Your Honor.
       THE COURT: Okay.
       MR. DUNCAN: That's correct. I mean, the -- and just to put our position on the
       record, Ms. Wiley was actually charged -- the indictment charged her with an
       offense that had a mandatory minimum sentence of 120 months, so stipulating to
       that statutory mandatory minimum, I believed at that time and still believe that that
       was a good arrangement for my client as a starting point, and that is -- that's the
       basis of the stipulation. And I think Ms. Wiley fully understood that, and if the
       Court wishes to ask, I think she'll be glad to answer.
       THE COURT: So what you're saying, Mr. Duncan, is that this was a negotiated
       plea in which your client realized she was facing a potentially much higher sentence
       than 120 months and wanted to limit her exposure, worst case scenario, to 120
       months and then hopefully work down from there via cooperation.
       MR. DUNCAN: That's correct.
       THE COURT: Okay.
                                                8
       MR. DUNCAN: That is correct.
       THE COURT: Ms. Wiley, have I stated it correctly?
       THE DEFENDANT: Yes, Your Honor.
       THE COURT: So it was your understanding when you entered your plea that you
       wished to limit your exposure to 120 months, and the downside of that is that you
       were agreeing to a sentence of 120 months before any cooperation was taken into
       account.
       THE DEFENDANT: Yes, Your Honor.
       THE COURT: And you were hoping to get it below that by means of substantial
       assistance and cooperation.
       THE DEFENDANT: Yes, Your Honor.

ECF No. 65 at 4-6.

       In light of Defendant’s statements at her Rule 11 hearing and sentencing, “the contrary

allegations in [the] § 2255 motion are palpably incredible and patently frivolous or false.” United

States v. Lemaster, 403 F.3d 216, 222 (4th Cir. 2005). The court, and counsel, are entitled to rely

on Defendant’s sworn statements absent extraordinary circumstances, none of which are present

here. Id. at 221. Contrary to Defendant’s claims, it is clear counsel was effective and Defendant

suffered no prejudice – in fact, she derived a benefit from his representation. The Government is

entitled to summary judgment on grounds related to the Plea Agreement and they are dismissed

with prejudice.

           2. Representation at Sentencing

       Defendant next alleges counsel was ineffective in failing to object to the Government’s

arguments for an upward departure, to argue for a lower sentence, and to call witness on her behalf.

Defendant’s arguments regarding her sentence – that counsel failed to argue for a lower sentence
                                                 9
or object to the upward departure – are belied by her signed Plea Agreement. Both parties agreed

and stipulated to a sentence of 120 months actual incarceration as the appropriate disposition of

the case. ECF No. 33 at ¶ 8. Further, Defendant acknowledged this stipulation during the Change

of Plea hearing, noting she understood the stipulation and that it was not binding on the court. ECF

No. 64 at 16. At sentencing, defense counsel acknowledged Defendant had agreed to a binding

stipulation of 120 months, and Defendant admitted this was correct. ECF No. 65 at 5-6. Therefore,

defense counsel could not object to the stipulated sentence, or argue against the upward departure,

without risking running afoul of the Plea Agreement signed by Defendant and counsel.

       It is also clear from the Sentencing transcript, contrary to Defendant’s current allegations,

that defense counsel did argue for a lower sentence. Specifically, defense counsel argued for a 60-

month sentence based on Defendant’s substantial assistance, her childhood and past, her age and

lack of criminal history, and her conduct. Id. at 19-20. Counsel noted he and Defendant had

discussions regarding a sentence they would request.        Id. at 4. Simply because the court

determined a sentence above what Defendant desired was appropriate does not mean her counsel

was ineffective.

       Finally, Defendant’s arguments regarding family members who were not called to testify

on her behalf at sentencing is contradicted by the record. Defendant’s motion states “[p]rejudice

is apparent because no one spoke on behalf of the Petitioner, including counsel.” ECF No. 70 at

4. However, the Sentencing transcript shows Defendant’s father and maternal grandmother spoke
                                                10
on her behalf. ECF No. 65 at 12-17. The court noted during sentencing Defendant’s family

support would be an asset to her when she is released. Id. at 21-22. Defense counsel and Defendant

also spoke in favor of a lower sentence, as noted above. Defendant provides no evidence she asked

her counsel to call sex trafficking experts to testify at her sentencing. Defendant is unable to show

she was prejudiced by the decision not to call such experts in mitigation: she has not shown there

is a reasonable probability her sentence would be lower.

         For the above reasons, summary judgment is appropriate for the Government on the

grounds related to sentencing, and these grounds are dismissed with prejudice.

           3. Appeal

       Finally, Defendant argues her counsel did not file a notice of appeal or consult with her

about the decision to file. ECF No. 70 at 1. She notes counsel did not address the appeal issue in

his affidavit, and that although she was advised by the court of her right to file an appeal pro se,

“[w]hen represented by counsel, a defendant does not have a right to act pro se.” Id.

       It is correct counsel did not address the appeal issue in his affidavit. However, Defendant

did not state in her § 2255 motion she was asserting ineffective assistance of counsel based on

counsel’s failure to file an appeal; nor did she allege she requested that counsel file an appeal

despite the appeal waiver in her Plea Agreement. She simply noted, in a ground related to her Plea

Agreement, that her “attorney never appealed that resolution and that is why now movant is

challenging that upward departure and asking this Honorable Court to review the facts at pre-trial
                                                 11
stage.”). ECF No. 53 at 4. Only on reply did Defendant state she “expressed her desire to appeal

the sentence after she realized she would not be released on the day of sentencing.” ECF No. 70

at 1. Even then, Defendant did not allege she advised her attorney to appeal.

       In addition, the Sentencing transcript makes it clear the court ensured Defendant

understood her appeal rights and the method by which to file an appeal, either through counsel or

pro se. ECF No. 65 at 26 (“If you and [counsel] disagree about whether an appeal should be filed,

you may file your own appeal, but it must be submitted in writing to this court within that same

14-day period.”).    Defendant’s allegation she did not “have a right to proceed pro se” is

contradicted by this statement, which Defendant agreed she understood. Id.

       Because this issue was not raised as a ground for relief, and has not been properly

supported, relief is denied.

                                              CONCLUSION

       For the reasons above, summary judgment for the Government is appropriate on all

grounds. Defendant’s motion is dismissed with prejudice.

                               CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

                                                 12
28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
September 19, 2019




                                                 13
